Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.

Response to Amendment
Applicant’s submission of response was received on 10/17/2022.  Presently claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayoshi (JP2019205783A attached NPL, English Machine translation) in view of Berglund (WO2019154679A1).
Regarding claim 1, Nagayoshi discloses an antistatic roasted coffee bean grinder device (paragraphs 0016-0017 and paragraphs 0050-0051: the coffee mill (1’) of fig.13 is similar to the coffee mill (1) of fig.1, but the different only the water supply mean (fig.13: (30)) (the device of Nagayoshi is capable to process any kind of bean), the device comprising: 
a grinding chamber (figs.1 and 5: (11)) (paragraphs 0021-0023); 
a rotatable grinder (figs.5 and 8: (20)) and a stationary grinder (figs.5- and 7: (10)), both housed within the grinding chamber (11); 
a support (figs.8 and 9: (25)) for at least the rotatable grinder (figs.5 and 8: (20)); 
a drive member (figs.4 and 9-10: (213)), connected to the support and configured to rotate the rotatable grinder; and 
a moistening apparatus (fig.13: (30)) configured to moisten roasted coffee beans to be ground as the roasted coffee beans to be ground enter the grinding chamber (paragraphs 0015-0017 and 0051-0053); 
wherein the grinding chamber (fig.7: the top opening of the element (11)) has a first opening for introducing the roasted coffee beans to be ground between the rotatable and stationary grinders, and has a second opening (fig.7: the bottom opening of the element (11)) for discharging a ground product, 
wherein the moistening apparatus (fig.13: (30)) is configured to feed an amount of wetting substance to the roasted coffee beans to be ground in order to achieve an antistatic effect by reducing or eliminating electrostatic charge formed during grinding of the roasted coffee beans to be ground (paragraphs 0015-0017 and 0051-0053), and 
wherein the amount of the wetting substance fed to the roasted coffee beans to be ground depends on an amount of the roasted coffee beans to be ground and on a moisture degree of the roasted coffee beans to be ground (paragraphs 0051-0053: supplying a small amount of water immediately before a predetermined amount of coffee beans is charged to the element (11)).
Nagayoshi does not disclose an electronic command and control unit; and wherein the electronic command and control unit is configured to control the moistening apparatus.

Berglund teaches an antistatic coffee bean grinder device, the device (pages 1-2), comprising: 
a grinding chamber (fig.1: the grinder chamber that contained the grinder (120)) (pages 5-6);
an electronic command and control unit (fig.1: (160));
a moistening apparatus (page 6 lines 17-19 and fig.1: (140)) configured to moisten coffee beans in the grinning chamber; wherein the electronic command and control unit is configured to control the moistening apparatus (pages 7-8);
wherein moistening apparatus is configured to feed a predetermined amount of wetting substance to the coffee beans, and wherein the amount of the wetting substance is dosed (fig.3: (1413)) according to an amount of the coffee beans to be ground and of a moisture degree the roasted coffee beans to be ground (pages 11-12: scale).  

Both of the prior arts of Nagayoshi and Berglund are related to an antistatic roasted coffee bean grinder device;
Providing an electronic command and control unit such as in Berglund is very known in art and desirable in order to control the process of the grinding;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nagayoshi to have an electronic command and control unit; and wherein the electronic command and control unit is configured to control the moistening apparatus as taught by Berglund for the purpose of  dispensing a controlled amount of the wetting substance (Berglund: page 7, lines 25-27 and pages 9-13), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. 

Regarding claim 2, Nagayoshi, in view of Berglund, discloses wherein the wetting substance is liquid, and wherein the moistening apparatus comprises a reservoir configured to contain an amount of the liquid water (paragraphs 0051-0053: water supply unit, and obviously the water supply unit having reservoir in order to store the water to be supplied to the chamber).  

Regarding claim 3, Nagayoshi, in view of Berglund, discloses wherein the wetting substance is liquid, wherein the moistening apparatus comprises a reservoir configured to contain an amount of the liquid, and wherein the liquid is water (paragraph 0051-0053: water supply unit, and obviously the water supply unit having reservoir in order to store the water to be supplied to the chamber).  

Regarding claims 4 and 5, Nagayoshi does not disclose wherein the moistening apparatus comprises a dispenser of the wetting substance in a form of a drip feeder; and wherein the moistening apparatus comprises a pump configured to feed liquid to the dispenser of the wetting substance by drawing the liquid from a reservoir.

Berglund teaches wherein the moistening apparatus comprises a dispenser of the wetting substance in a form of a drip feeder (page 8 last 4 lines); and 
wherein the moistening apparatus comprises a pump (1432) configured to feed liquid to the dispenser of the wetting substance by drawing the liquid from a reservoir (fig.3: (1412)) (page 7 lines 9-10, page 8 lines 13-16 and page 9 line 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the moistening apparatus of Nagayoshi to have a dispenser of the wetting substance in a form of a drip feeder; and wherein the moistening apparatus comprises a pump configured to feed liquid to the dispenser of the wetting substance by drawing the liquid from a reservoir as taught by Berglund, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. 

Regarding claims 6 and 7, Nagayoshi does not disclose a humidity sensor configured to sense humidity conditions of a surrounding environment, and configured to notify the electronic command and control unit of the sensed humidity conditions for controlling the moistening apparatus; a humidity sensor configured to sense humidity conditions of the roasted coffee beans to be ground, contained in the grinding chamber, and configured to notify the electronic command and control unit of the sensed humidity conditions for controlling the moistening apparatus.

Berglund teaches a humidity sensor configured to sense humidity conditions of the surrounding environment, and configured to notify the electronic command and control unit of the sensed humidity conditions for controlling the moistening apparatus; and 
the sensor configured to sense humidity conditions of the coffee beans contained in the grinding chamber, and configured to notify the electronic command and control unit of the sensed humidity conditions for controlling the moistening apparatus (page 10 lines 14-30).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nagayoshi to have the configuration of a humidity sensor as taught by Berglund in order to determines the amount of liquid needed (Berglund: pages 10, lines 13 and 10-18); thereby having a humidity sensor configured to sense humidity conditions of a surrounding environment, and configured to notify the electronic command and control unit of the sensed humidity conditions for controlling the moistening apparatus; a humidity sensor configured to sense humidity conditions of the roasted coffee beans to be ground, contained in the grinding chamber, and configured to notify the electronic command and control unit of the sensed humidity conditions for controlling the moistening apparatus, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. 

Regarding claim 8, Nagayoshi does not disclose a volatile substance sensor configured to sense volatile substances emitted by the roasted coffee beans to be ground, contained in the grinding chamber, and configured to notify the electronic command and control unit of the sensed volatile substances for controlling the moistening apparatus.

Berglund teaches a volatile substance sensor configured to sense volatile substances emitted by the coffee beans contained in the grinding chamber, and 
configured to for notify the electronic command and control of the sensed humidity conditions for controlling the moistening apparatus (it is known in art that a volatile liquid is a liquid that evaporates readily at normal temperature ; page 10 lines 14-30: the prior art of Berglund discloses sensor arrangements for measuring temperature and humidity; So, two measurement of humidity at given temperature is giving the volatile reading). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nagayoshi to have the configuration of sensor arrangements for measuring temperature and humidity as taught by Berglund ; thereby having a volatile substance sensor configured to sense volatile substances emitted by the roasted coffee beans to be ground, contained in the grinding chamber, and configured to notify the electronic command and control unit of the sensed volatile substances for controlling the moistening apparatus, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. 

Regarding claim 9, Nagayoshi discloses an antistatic roasted coffee bean grinder device (paragraphs 0016-0017 and paragraphs 0050-0051: the coffee mill (1’) of fig.13 is similar to the coffee mill (1) of fig.1, but the different only the water supply mean (fig.13: (30)) (the device of Nagayoshi is capable to process any kind of bean), the device comprising: 
a grinding chamber (figs.1 and 5: (11)) (paragraphs 0021-0023); 
a rotatable grinder (figs.5 and 8: (20)) and a stationary grinder (figs.5- and 7: (10)), both housed within the grinding chamber; 
a support (figs.8 and 9: (25)) for at least the rotatable grinder (figs.5 and 8: (20)); 
a drive member (figs.4 and 9-10: (213)), connected to the support and configured to rotate the rotatable grinder; and 
a moistening apparatus (fig.13: (30)) configured to moisten roasted coffee beans to be ground within the grinding chamber (paragraphs 0015-0017 and 0051-0053); 
wherein the grinding chamber (fig.7: the top opening of the element (11)) has a first opening for introducing the roasted coffee beans to be ground between the rotatable and stationary grinders, and has a second opening (fig.7: the bottom opening of the element (11)) for discharging a ground product, 
wherein the moistening apparatus (fig.13: (30)) is configured to feed an amount of wetting substance to the roasted coffee beans to be ground in order to achieve an antistatic effect by reducing or eliminating electrostatic charge formed during grinding of the roasted coffee beans to be ground (paragraphs 0015-0017 and 0051-0053), and 
wherein the amount of the wetting substance fed to the roasted coffee beans to be ground depends on an amount of the roasted coffee beans to be ground and on a moisture degree of the roasted coffee beans to be ground (paragraphs 0051-0053: supplying a small amount of water immediately before a predetermined amount of coffee beans is charged to the element (11)).

Nagayoshi does not disclose an electronic command and control unit; and wherein the electronic command and control unit is configured to control the moistening apparatus
Berglund teaches an antistatic coffee bean grinder device, the device (pages 1-2), comprising: 
a grinding chamber (fig.1: the grinder chamber that contained the grinder (120)) (pages 5-6);
an electronic command and control unit (fig.1: (160));
a moistening apparatus (page 6 lines 17-19 and fig.1: (140)) configured to moisten coffee beans in the grinning chamber; wherein the electronic command and control unit is configured to control the moistening apparatus (pages 7-8);
wherein moistening apparatus is configured to feed a predetermined amount of wetting substance to the coffee beans, and wherein the amount of the wetting substance is dosed (fig.3: (1413)) according to an amount of the coffee beans to be ground and of a moisture degree the roasted coffee beans to be ground (pages 11-12: scale).
Both of the prior arts of Nagayoshi and Berglund are related to an antistatic roasted coffee bean grinder device;
Providing an electronic command and control unit is very known in art and desirable in order to control the process of the grinding;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nagayoshi to have an electronic command and control unit; and wherein the electronic command and control unit is configured to control the moistening apparatus as taught by Berglund for the purpose of  dispensing a controlled amount of the wetting substance (Berglund: page 7, lines 25-27 and pages 9-13), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. 

Regarding claim 10, Nagayoshi does not disclose wherein the rotatable and stationary grinders have a horizontal orientation;
However, having the rotatable and stationary grinders to be oriented horizontally or vertically are very known in art; 
For Example, Berglund teaches wherein the rotatable and stationary grinders have a horizontal orientation (page 5 lines 3-9); and 
the Applicant acknowledge having the rotatable and stationary grinders have a horizontal or vertical orientation are very know in art (Applicant’s specification page 2); 
So, both orientations are functionally the same; and leads to the same results of grinding the coffee bean.
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the desire orientation of the rotatable and stationary grinders of the apparatus of Nagayoshi, horizontal orientation, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Regarding claim 11, Nagayoshi, in view of Berglund, discloses wherein the rotatable and stationary grinders have a vertical orientation (fig.1).  

Regarding claim 12, Nagayoshi, in view of Berglund, discloses wherein the moistening apparatus comprises a reservoir water (paragraph 0051-0053: water supply unit, and obviously the water supply unit having reservoir in order to store the water to be supplied to the chamber).  

Regarding claim 13, Nagayoshi does not disclose wherein a capacity of the reservoir is greater than or equal to 15 milliliters (ml) and less than or equal to 100 ml.
The applicant does not disclose any benefit for wherein a capacity the reservoir is greater than or equal to 15 milliliters (ml) and less than or equal to 100 ml;
the capacity of the reservoir would be chosen based on the size of the device, the capacity of the grinding chamber or the setting in which it is to be used such as for single use or commercial use;
Having a capacity of the reservoir is greater than or equal to 15 milliliters (ml) and less than or equal to 100 ml would have resulted from routine engineering practices and it therefore not patentable and would be obvious because there is no unexpected result;
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select wherein a capacity the reservoir is greater than or equal to 15 milliliters (ml) and less than or equal to 100 ml, as a matter of routine engineering design choice.

Regarding claim 14, Berglund teaches wherein the amount of the wetting substance fed to the roasted coffee beans to be ground is controlled by the electronic command and control unit (fig.1: (160)).
Therefore, Nagayoshi in view of Berglund teaches claim 14.

Regarding claim 15, Nagayoshi, in view of Berglund, discloses wherein the wetting substance is liquid (water (paragraph 0051-0053: water supply unit).  

Regarding claim 16, Nagayoshi, in view of Berglund, discloses wherein the wetting substance is water (water (paragraph 0051-0053: water supply unit).  

Regarding claim 17, Nagayoshi does not disclose wherein the amount of the roasted coffee beans to be ground is determined by a weight of the roasted coffee beans to be ground
Berglund teaches wherein the amount of the roasted coffee beans to be ground is determined by a weight of the roasted coffee beans to be ground (page 9 lines 25-31).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nagayoshi to have wherein the amount of the roasted coffee beans to be ground is determined by a weight of the roasted coffee beans to be ground as taught by Berglund, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. 

Regarding claims 18 and 19, Nagayoshi does not disclose a humidity sensor configured to sense humidity conditions, in the grinding chamber, of the roasted coffee beans to be ground; and a humidity sensor configured to sense humidity conditions of an environment outside of the grinding chamber.
Berglund teaches a humidity sensor configured to sense humidity conditions, in the grinding chamber, of the roasted coffee beans to be ground (page 10 lines 14-30).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nagayoshi to have the configuration of a humidity sensor as taught by Berglund in order to determines the amount of liquid needed (Berglund: pages 10, lines 13 and 10-18); thereby having a humidity sensor configured to sense humidity conditions, in the grinding chamber, of the roasted coffee beans to be ground; and a humidity sensor configured to sense humidity conditions of an environment outside of the grinding chamber, , since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. 

Regarding claim 20, Nagayoshi does not disclose a volatile substance sensor configured to sense volatile substances, in the grinding chamber, emitted by the roasted coffee beans to be ground;

Berglund teaches a volatile substance sensor configured to sense volatile substances, in the grinding chamber, emitted by the coffee beans to be ground (it is known in art that a volatile liquid is a liquid that evaporates readily at normal temperature; page 10 lines 14-30: the prior art of Berglund discloses sensor arrangements for measuring temperature and humidity; So, two measurement of humidity at given temperature is giving the volatile reading). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nagayoshi to have the configuration of sensor arrangements for measuring temperature and humidity as taught by Berglund ; thereby having a volatile substance sensor configured to sense volatile substances, in the grinding chamber, emitted by the roasted coffee beans to be ground, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        11/16/2022